DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Heli layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of undue length, inconsistent terminology ("deformed power generating unit" should be "deformation generating unit" for consistency) and spelling and grammar errors.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: numerous spelling, grammar, and punctuation errors throughout. For instance, all instances of "elastic Matrix" should be "elastic matrix" and all instances of "twistone" should be "tristron", etc..  
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "the correction device 10 can be fixed to the body corrected using the correction device 10 when using the correction device 10", "off-type layer" and "off-layer (also known as off-film) refers to a thin film that can be distinguished from the surface of a thin film".

Claim Objections
Claims 1-3, 7, and 10-11 are objected to because of the following informalities:  in claim 1, "elastic Matrix" should be "elastic matrix" in all instances, there is no period at the end of the claim, .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: deformation generating unit in claim 1-2 and 8-9, reminder unit in claims 1, 3-4, and 7, and sound reminder unit, vibration reminder unit, and light reminder unit in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body" in line 4 of the claim and “the preset voltage threshold” in line 6 of the claim.  There is insufficient antecedent basis for these limitations in the claim. Claim 1 additionally recites the limitation “to generate elastic deformation during bending of the body”; there is insufficient clarity in this limitation. In particular, it is not clear whether the device is meant to generate elastic deformation during bending of any part of the body, or if elastic deformation is only generated when a part of the body in contact with the device bends. Presently, the limitation is interpreted to refer to elastic deformation being generated when a part of the body in contact with the device bends. The claim additionally recites the limitation “the reminder unit is electrically connected by the deformation generating unit”; there is insufficient clarity in this limitation. It is not clear whether the reminder unit is electrically connected by the deformation generating unit to some other, unnamed part, or if the limitation is meant to refer to the reminder unit being electrically connected to the deformation generating unit. At present, the limitation is interpreted as referring to the reminder unit being electrically connected to the deformation generating unit.
Claim 2 recites the limitation “said it comprises” in line 1 of the claim. It is not clear what is being referred to in this limitation. At present, the limitation is interpreted as referring to the corrective device comprising an “adhesive layer and heli type layer”. Furthermore, the claim recites the limitation “Heli type layer” and “the heli type later is coated on the adhesive layer”. It is not clear what is meant by these limitations, nor is it clear what the purpose of the “heli type layer” is. At present, this limitation is interpreted as referring to any additional layer of material which may cover the adhesive layer.
Claim 3 recites the limitation "said the reminding unit" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The limitation should state “the reminder unit” in accordance with the terminology of claim 1. Claim 3 additionally recites the limitation “the edge of the elastic matrix” in lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “an elastic base cloth formed by an elastic line acting as a latitude and longitude line”. There is insufficient clarity in this limitation regarding whether the base cloth or the elastic line acts as “a latitude and longitude line” and what it means to act as a latitude and a longitude line. At present, the limitation is interpreted as referring to an elastic base cloth formed by elastic wherein the cloth stretches in both latitudinal and longitudinal directions. 
Claim 6 recites the limitation "said shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 additionally states that the shape of the elastic matrix includes “a cross, a spinning cone, and a bar”; there is insufficient clarity in this limitation, as the current form indicates that the shape of the elastic matrix may simultaneously be all of a cross, a spinning cone, and a bar. Instead, the limitation is interpreted as referring to the elastic matrix having a shape of any one of “a cross, a spinning cone, and a bar”. Furthermore, it is not clear what is meant by “a spinning cone” shape, or how an elastic matrix may take the shape of “a spinning cone” or “a bar”. At present, this portion of the limitation is interpreted as referring to an elastic matrix which may have the shape of an 
Claim 7 recites the limitation “said electrical connection of a reminder unit to a deformable power generation unit by a flexible circuit”. There is insufficient clarity in this claim; in particular, the claim contains no verb and appears to use a different term when referring to the deformation generating unit of claim 1. The claim is presently interpreted as referring to the electrical connection between the reminder unit and the deformation generating unit being a flexible circuit.
Claim 8 recites the limitation “a stretch line or a plurality of parallel rows of stretch lines” in line 2 of the claim. There is insufficient clarity in this limitation; in particular it is not clear what is meant by “stretch line”. At present, the limitation is interpreted as referring to the deformation generating unit being capable of outputting voltage relating to stretching of a single line or plurality of parallel lines.
Claim 9 recites the limitation "said the fact" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 additionally recites the limitation “the deformable power generation unit” in lines 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 9 additionally recites the limitation “the friction nanometer power generation materials” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 9 additionally recites the limitation “wherein said the fact of the deformable power generation unit including the friction nanometer power generation materials”. There is insufficient clarity in this claim; in particular, the claim contains no verb and appears to use a different term when referring to the deformation generating unit of claim 1. The claim is presently interpreted as referring to the deformation generating unit being formed from material which generates power (or energy) as a result of friction.
Claim 10 recites the limitation “wherein said the friction nanometer power generation material”. There is insufficient clarity in this limitation; in particular, the limitation contains no verb. The 
Claim 11 recites the limitation "said it the structure" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim additionally recites the limitation “fold structure, bending structure, folding structure and fabric structure”. There is insufficient clarity in this limitation; in particular it is not clear how a fold structure, bending structure, and folding structure would be different, whether “folding structure and fabric structure” are two separate structures or one single structural entity, or how the material could include four different structure types at once. At present, the claim is interpreted as referring to material having one of several different structures, wherein at least one possible structure includes folds and one is a fabric-like structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US 20090315721 A1) in view of Barrera (US 20060253942 A1).
Regarding claim 1, Gottlieb teaches a corrective device (Paragraph 0028—monitoring apparatus; Apparatus 10, Fig. 3; Apparatus 20, Fig. 4; Apparatus 40, Fig. 5-6) comprises an elastic matrix (Paragraph 0030—Membrane can be formed from a fabric or other flexible or elastomeric material), a deformation generating unit (Paragraph 0030—One or more strain gauges or other form of sensor to be physically stretched or otherwise moved) and a reminder unit (Paragraph 0030—Signal system can be activated to generate a warning; signal system 25, Fig. 8), wherein the deformation generating unit is attached to one side of the elastic matrix (Paragraph 0030—Strain gauges may be within or adhered to the elastic matrix), the reminder unit is electrically connected by the deformation generating unit (Paragraph 0031—the sensor system and signal system may be encased in a single housing or separate housings and be connected be a simple wired or wireless connection), the elastic matrix is used to generate elastic deformation during bending of the body (Paragraph 0030—The membrane may be formed from elastomeric material and includes within or adhered to its structure, one or more strain gauges or other form of sensor to be physically stretched or otherwise moved as the fabric is stretched/moved as a consequence of bending), and the reminder unit is used to reminding correction posture (Paragraph 0049—the signal warns that the user is bending too far/that an incorrect posture has been detected; Paragraph 0068—provides a simple corrective influence by telling the user that too much bending is happening) when the output of the deformation generating unit is not less than the preset voltage threshold (Paragraph 0039—the signal from the signal system is triggered when the amount of bending reaches a predetermined threshold). However, Gottlieb does not specifically teach the deformation generating unit is used to output voltage due to deformation driven by the elastic matrix. Barrera teaches strain sensing smart materials which can quantify displacement, stress, and strain based on 
Regarding claim 5, Gottlieb with Barrera teaches the corrective device recited in claim 1. Gottlieb further teaches wherein said elastic matrix comprises an elastic base cloth formed by an elastic line acting as a latitude and longitude line (Paragraph 0030—the membrane may be formed from a fabric or other elastomeric material including threads, yarns, sheets, or woven or knitted materials such that the fabric may be stretched or otherwise moved when a user bends). In particular, Gottlieb teaches wherein the elastic matrix comprises an elastic base cloth (Membrane 16 made from fabric 17, Fig. 3) which may be formed of threads, yarns, or woven materials, such that elastic threads may form both the latitude and longitude “lines” of the matrix.
Regarding claim 6, Gottlieb with Barrera teaches the corrective device recited in claim 1. Gottlieb further teaches wherein said shape of the elastic matrix includes: a cross, a spinning cone, and a bar (Membrane 16/fabric 17 may be a rectangular strip shape, Fig. 3; Membrane 22 may be a rectangular strip shape, Fig. 4; flexible fabric plate 42 may be a rectangular strip shape, Fig. 5; patch 84 may be a rectangular strip shape, Fig. 9). As explained in paragraph 18 of this action, the limitation is interpreted as referring to an elastic matrix which may have the shape of any one of a cross, an ellipse (i.e. a cross-section of a cone) or a rectangle. Since Gottlieb teaches the elastic matrix may have a bar/rectangle shape, the limitation is taught by the prior art.
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb in view of Barrera as applied to claims 1, 5-6, and 8 above, and further in view of Wolfe (US Patent No. 8866621 B2). 
Regarding claim 2, Gottlieb with Barrera teaches the corrective device recited in claim 1. Gottlieb additionally teaches an adhesive layer (Paragraph 0041—may include adhesive to connect the device to the user as a patch). However, neither Gottlieb nor Barrera specifically teaches a Heli type layer which is coated on the adhesive layer. Wolfe teaches a health sensing patch including an affixing element such as a peel and stick bottom surface for adhering the patch to a user, where a Heli layer (protective layer 43, Fig. 3) may be removed prior to applying the patch (Column 9, lines 62-65), such that the Heli layer is a removable layer which is coated on the adhesive layer, which itself is coated on the elastic matrix of the patch on the opposite side of the sensor (sensing device 34 has sensor 22 on top surface, while bottom surface 41 is coated in adhesive and protected by protective layer 43, Figs. 2-3). It would have been obvious to one having ordinary skill in the art to combine the device of Gottlieb and Barrera with the Heli layer of Wolfe in order to predictably improve the ability of the device to stick to a patient, as the Heli layer would provide protection to the adhesive layer prior to application of the device.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb in view of Barrera as applied to claims 1, 5-6, and 8 above, and further in view of Althaher (US 20160148481 A1).  
arding claim 3, Gottlieb with Barrera teaches the corrective device recited in claim 1. Gottlieb additionally teaches that the reminding unit and the elastic matrix may be part of a single unit (Paragraph 0031—the sensor system and signal system may be encased in a single housing as part of and directly on the device as worn by an individual). However, neither Gottlieb nor Barrera specifically teaches wherein said the reminding unit is located at the edge of the elastic matrix. Althaher teaches a slouching monitoring system including a reminding unit (Alarm 145, Fig. 1A) and an elastic matrix (Patch 120, Fig. 1A), wherein the reminding unit is located at the edge of the elastic matrix (Alarm 145 is positioned at the edge of patch 120, Fig. 1A). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of the reminding unit location of Gottlieb with the location of Althaher, as the location could improve the ability of the user to notice the reminder (by having an auditory signal closer to their ears, for example) or could improve the sensing ability of the device by ensuring that the reminder unit does not interfere with the sensing elements (such as through the reminder unit pressing on the sensing elements if it were to overlap with them).
Regarding claim 4, Gottlieb with Barrera teaches the corrective device recited in claim 1. Gottlieb additionally teaches the reminding unit may comprise a sound reminder unit or a vibration reminder unit (Paragraph 0048-0049—the system needs to signal the user to stop bending…the signal device may beep or make a loud sound…a vibrating signal would give the user notice without bringing attention to others). Altaher teaches a slouching monitoring system including a reminding unit (Alarm 145, Fig. 1A) wherein the reminding unit comprises a sound reminder unit, a vibration reminder unit and a light reminder unit (Paragraph 0009, 0022—alert generated by the communication device or alarm can be selected from various suitable alerts, such as a light alert, an audible alert, a tactile alert, or a combination thereof). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of the reminding unit of Gottlieb with the reminding unit of .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb in view of Barrera as applied to claims 1, 5-6, and 8 above, and further in view of Ding (CN 102727344 A). 
Regarding claim 7, Gottlieb with Barrera teaches the corrective device recited in claim 1. Gottlieb additionally teaches the reminder unit may be connected to the deformable power generation unit via a simple wired connection (Paragraph 0031), wherein the reminder unit and the deformable power generation unit may be housed in the same unit (Paragraph 0031), and wherein the overall sensing unit may be a patch which is affected by bending of the body (Paragraph 0006—a device which may be suitably connected to indicate to the wearer that too much bending is in progress). So, while Gottlieb does not specifically teach the electrical connection between the reminder unit and the deformation generating unit is a flexible circuit, it does teach that the units may be in the same housing of a patch adhered to a user’s body such that movement of the user’s body causes deformation. Ding teaches an intelligent sensing system which may take the form of a stick-on patch (Paragraph 0030—may be fixed using double-sided tape) with an alarm, wherein a flexible circuit contains both the alarm module and the sensor (Paragraph 0014—a sensor and alarm module may be arranged together on a flexible circuit board, such that they are connected by a flexible circuit which may be encased in a flexible shell; Paragraph 0030—the sensor and alarm module have a connection between them through the flexible circuit board). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of the wired connection of Gottlieb with the flexible circuit connection of Ding, such that the connection between the units may flex with the deformation of the device without affecting the reminding unit.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb in view of Barrera as applied to claims 1, 5-6, and 8 above, and further in view of Keller (US 20170176267 A1).
garding claim 9, Gottlieb with Barrera teaches the corrective device recited in claim 1. However, Gottlieb does not teach wherein said the fact of the deformable power generation unit including the friction nanometer power generation materials. Barrera teaches friction nanometer power generation materials in the form of a smart strain sensing material utilizing carbon nanotubes (Paragraph 0011—a plurality of carbon nanotubes and probe electrodes attached to said carbon nanotube may be used to identify and/or quantify displacement, stress, and strain via generation of voltage changes in the carbon nanotube sensor). Keller teaches a deformation sensing apparatus which utilizes an elastic substrate with conductive particles such as carbon black, carbon nanotubes, silver nanoparticles or nanowires to create strain-gauge elements (Paragraph 0027). The combination of Gottlieb and Barrera with Keller would thus teach a deformation generating unit which could include several different types of friction nanometer power generation materials sensitive to the deformation of the unit from postural changes. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Gottlieb and Barrera with the various materials of Keller through a simple substitution in order to provide a variety of usable materials to form strain-measuring elements in place of the more generic deformation sensors of Gottlieb (Gottlieb, Paragraph 0030—may utilize a strain gauge or other form of sensor that may be physically stretched or otherwise moved).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb in view of Barrera, further in view of Keller, as applied to claims 9-10 above, and further in view of Ben Shalom (US 20150294756 A1). 
Regarding claim 11, Gottlieb with Barrera and Keller teaches the corrective device recited in claim 10. Gottlieb additionally teaches the elastic matrix of the device, which may include the deformation generating unit adhered to or within it, may be formed of fabric in a woven style (Paragraph 0030—the membrane may be formed from a fabric or other elastomeric material including threads, yarns, sheets, or woven or knitted materials such that the fabric may be stretched or otherwise moved when a user bends). Keller teaches an elastic substrate may include the nanometer power 

Conclusion
In light of the current 112(b) rejection and interpretation, no prior art rejection is currently applied to claim 10. However, if claim 10 is intended to recite the listed materials in the alternative, the following rejection of the claim as unpatentable over Gottlieb in view of Barrera as applied to claims 1, 5-6, and 8 above, and further in view of Keller (US 20170176267 A1) would be applicable:
Regarding claim 10, Gottlieb with Barrera and Keller teaches the corrective device recited in claim 9. However, Gottlieb does not teach wherein said the friction nanometer power generation material comprises Carbon nanotubes are based on composite conductive materials of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791